Citation Nr: 1503380	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae of the face and neck.  

2.  Entitlement to increased initial ratings for lumbar spondylosis with degenerative disc disease, rated as 20 percent disabling from January 9, 2012, and as 10 percent disabling as of May 14, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION


The Veteran served on active duty from October 1968 to August 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma dated in September 2010, December 2011 and April 2012.  The December 2011 rating decision awarded service connection and a 10 percent rating for pseudofolliculitis barbae of the face and neck.  The April 2012 rating decision assigned a 20 percent rating for the low back effective from January 9, 2012.  

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The claim regarding the low back has been recharacterized from one for an earlier effective date to an increased initial rating claim to reflect the Veteran's intentions and because the September 2010 rating decision was not final when the Veteran filed his notice of disagreement with the initial rating in September 2011.  Specifically, the RO issued a rating decision in September 2010 that granted service connection for low back disability and a 10 percent rating, effective from May 2009, the date of claim.  The Veteran filed a timely notice of disagreement with the 10 percent rating in September 2011.  In April 2012, the RO issued a rating decision granting a 20 percent rating effective from January 2012.  The Veteran has continued to disagree with the initial ratings assigned.  In his testimony before the decision review officer in March 2013, within one year of the April 2012 rating decision, the Veteran asserted that a rating in excess of 20 percent was warranted.  In his testimony before the undersigned, he claimed that he was in essence seeking higher initial ratings for the low back disability, and he had continuously prosecuted this claim.  

The Veteran's record before the VA consists of a paper claims folder as well as electronic records located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand for further development is warranted prior to Board review of these matters.  

As to his skin condition, the Veteran testified that he felt the April 2013 VA skin examination was inadequate because it only included pictures of one side of his face.  He reports that the examiner told him the condition was severe but did not take pictures of the entire condition, rather just of one side of his face.  The Veteran asked the technician to take photos of the entire condition but the technician would not do so.  He urges that photographs of his entire face and neck would in fact show the condition as it truly is, and would support his claim for an increased rating.  The Board notes, in this regard, that the Veteran's skin condition is rated under criteria that require taking into consideration unretouched color photographs.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7813 (2014).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, additional adequate photographs must be obtained.  These should be taken at a VA facility nearest to the Veteran, if feasible.  

The Veteran further testified that his low back disability is worse than reflected in the current rating, and that it has been this way since prior to January 9, 2012.  He testified that he initially filed a notice of disagreement with the award of a 10 percent rating because he felt it was, "way too low, because of my pain".  In light of the Veteran's credible statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of lumbar spondylosis with degenerative disc disease.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, he testified that he has recently received treatment for his disabilities at the VA medical center in Oklahoma City.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the VA records described by the Veteran should be sought on remand and associated with the claim.  

The Veteran also testified that he has had treatment from a private physician for his service-connected lumbar spine disability during the pendency of this claim.  Any additional treatment records from this provider for the period relevant to this appeal should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize the release of any relevant medical records that are not already of record, including any records from his private physician referred to in the Board hearing.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain updated VA treatment records.  

3.  Thereafter, the AOJ should arrange for the Veteran to be afforded unretouched color photographs in connection with his claim for increased rating for his skin condition.  This should be accomplished at a VA facility nearest to the Veteran in which such photography is feasible.

4.  Thereafter, the AOJ should arrange for the Veteran to be afforded a VA examination to provide information concerning severity of his service-connected low back disorder.  

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




